DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 24, 25, 28, 35  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cadeddu et al. (PG PUB 2011/0087224) in view of Fernandez et al. (US 2011/0313415) and in further view of Belson (PG PUB 2012/0197200).
Regarding Claim 21, Cadeddu teaches a robotic catheter system, the system comprising: 
a first drive mechanism 50, 48 configured to interact with an elongated medical device 40 to cause the elongated medical device to move along its longitudinal axis (a portion of the track 36 which moves the elongated medical device runs parallel along the same longitudinal axis as the elongated medical device; 
a wiper assembly having a first wiping surface 38 (Paragraph 0021) engaging an outer surface of the percutaneous device along its longitudinal axis (Figs. 3, 4; [0021]) as the first percutaneous device moves relative to the wiper along its longitudinal axis ([0021]); 
a motor (Paragraph 0024) to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient (when the device is being withdrawn, the motor moves 38 closer to the longitudinal axis of 40, see Fig. 4 and then Fig. 3), wherein the first wiping surface (the outer ends of the brush 38) contacts a surface of the elongated medical device to remove fluid from the elongated medical device ([0021]).
Cadeddu does not explicitly disclose a controller providing a signal to the motor.
Fernandez discloses a similar robotic catheter system having elongate medical device 170 and a motor, wherein a controller provides a signal to the motor (as the operation of the motor is operated by a controller comprising a multi-position switch, Paragraph 0115).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device taught by Cadeddu to comprise a controller providing a signal to the motor (which would further comprise the controller providing a signal to the motor to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient, as when the device is being withdrawn, the controller is signaling the motor to cause the motion to move 38 closer to 40), for the purpose of giving a user control over the operation of the device, as taught by Fernandez ([0115]).
Cadeddu/Fernandez teach the claimed invention except for a hemostasis valve.
Belson teaches a similar device having a hemostasis valve (110), the wiping surface (120) being positioned intermediate the hemostasis valve and the first drive mechanism (see near element 3).
Therefore, it would be have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device taught by Cadeddu/Fernandez with the hemostasis valve as taught by Belson for the purpose of preventing backflow of fluid to the device ([0031]). 
With regard to claim 24, Cadeddu/Fernandez teach the claimed invention except for the Y-connector.
Belson teaches a similar device having a Y-connector (Fig. 4, at element 104, Y-connector connects an additional tubing 106 to the main body to provide additional fluid to the device [0030]) and a hemostasis valve (110), the wiping surface (120) being positioned intermediate the Y-connector and the hemostasis valve and the first drive mechanism (see near element 3).
Therefore, it would be have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device taught by Cadeddu/Fernandez with the Y-connector and hemostasis valve as taught by Belson for the purpose of preventing backflow of fluid to the device ([0031]). 

With regard to claim 25, Cadeddu does not explicitly disclose a controller providing a signal to the motor.
Fernandez discloses a similar robotic catheter system having elongate medical device 170 and a motor, wherein a controller provides a second signal to the motor (as the operation of the motor is operated by a controller comprising a multi-position switch, Paragraph 0115).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device taught by Cadeddu to comprise a controller providing a signal to the motor (which would further comprise the controller providing a signal to the motor to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient, as when the device is being withdrawn, the controller is signaling the motor to cause the motion to move 38 closer to 40), for the purpose of giving a user control over the operation of the device, as taught by Fernandez ([0115]).
Claim 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cadeddu et al. (PG PUB 2011/0087224) in view of Fernandez et al. (US 2011/0313415).
Regarding Claim 28, Cadeddu teaches a robotic catheter system, the system comprising: 
a first drive mechanism 50, 48 configured to interact with an elongated medical device 40 to cause the elongated medical device to move along its longitudinal axis (a portion of the track 36 which moves the elongated medical device runs parallel along the same longitudinal axis as the elongated medical device; 
a wiper assembly having a first wiping surface 38 (Paragraph 0021) engaging an outer surface of the percutaneous device along its longitudinal axis (Figs. 3, 4; [0021]) as the first percutaneous device moves relative to the wiper along its longitudinal axis ([0021]); 
a motor (Paragraph 0024) to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient (when the device is being withdrawn, the motor moves 38 closer to the longitudinal axis of 40, see Fig. 4 and then Fig. 3), wherein the first wiping surface (the outer ends of the brush 38) contacts a surface of the elongated medical device to remove fluid from the elongated medical device ([0021]), a cassette (30) comprising a first channel (see generally where 50 is pointing in Fig. 4) in which the first percutaneous device is disposed and a second channel (36 could be considered a second channel without any other further structure defined), where the first and second channel intersect at a juncture (generally at 46 in Fig. 4).
Cadeddu does not explicitly disclose a controller providing a signal to the motor.
Fernandez discloses a similar robotic catheter system having elongate medical device 170 and a motor, wherein a controller provides a signal to the motor (as the operation of the motor is operated by a controller comprising a multi-position switch, Paragraph 0115).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device taught by Cadeddu to comprise a controller providing a signal to the motor (which would further comprise the controller providing a signal to the motor to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient, as when the device is being withdrawn, the controller is signaling the motor to cause the motion to move 38 closer to 40), for the purpose of giving a user control over the operation of the device, as taught by Fernandez ([0115]).
With regard to claim 35, Cadeddu discloses a method of cleaning an elongated medical device comprising: providing a first drive mechanism (50, 48) configured to interact with an elongated medical device (40) to cause the elongated medical device to move along its longitudinal axis (a portion of the track 36 which moves the elongated medical device runs parallel along the same longitudinal axis as the elongated medical device); providing a wiper assembly having a first wiping surface 38 (Paragraph 0021) engaging an outer surface of the percutaneous device along its longitudinal axis (Figs. 3, 4; [0021]) as the first percutaneous device moves relative to the wiper along its longitudinal axis ([0021]); providing a motor (Paragraph 0024) to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient (when the device is being withdrawn, the motor moves 38 closer to the longitudinal axis of 40, see Fig. 4 and then Fig. 3), wherein the first wiping surface (the outer ends of the brush 38) contacts a surface of the elongated medical device to remove fluid from the elongated medical device ([0021]).
However, Cadeddu does not disclose a controller providing a signal to the motor or an encoder. 
Fernandez discloses a similar robotic catheter system having elongate medical device 170 and a motor, wherein a controller provides a signal to the motor (as the operation of the motor is operated by a controller comprising a multi-position switch, Paragraph 0115). Fernandez further teaches a first encoder assembly which detects the motion of the catheter device by a magnetic interaction with the catheter device ([0024]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device taught by Cadeddu to comprise a controller providing a signal to the motor (which would further comprise the controller providing a signal to the motor to move the first wiping surface toward the longitudinal axis when the elongated device is being withdrawn from a patient, as when the device is being withdrawn, the controller is signaling the motor to cause the motion to move 38 closer to 40) as well as an encoder, for the purpose of giving a user control over the operation of the device and in order to easily manipulate the percutaneous device, as taught by Fernandez ([0115]).

Claim 26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cadeddu et al. (PG PUB 2011/0087224) in view of Fernandez et al. (US 2011/0313415) and in further view of Belson (PG PUB 2012/0197200) and Ayella (US 3,721,252).
With regard to claim 26, Cededdu/Fernandez/Belson teach the claimed invention except for a dispenser. 
Ayella teaches a cleaner (10) depositing fluid onto an elongated medical device as the medical device is withdrawn from the patient (Co 1, line 10-26). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device taught by Cadeddu/Fernandez/Belson with the dispenser to deposit fluid on the elongated medical device as taught by Ayella for the purpose of removing blood or bodily fluid form the medical device (Col 1, lines 10-26). 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,285 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the present invention recite similar subject matter to claim 1 of U.S. Patent No. 9,789,285 B1 including a robotic catheter system having a first drive mechanism, a wiper assembly, a controller to provide a signal to a motor for moving the first wiping surface a hemostasis valve. 
Further, dependent claims of the present invention also recited similar subject matter as that of U.S. Patent No. 9,789,285 B1 as outlined below. 
Present Invention
U.S. Patent No. 9,789,285 B1
24
1
26
7
27
7
28
1
29
8
30
1
31
1





Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,653,863 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the present invention recite similar subject matter to claim 1 of U.S. U.S. Patent No. 10,653,863 B1 including a robotic catheter system having a first drive mechanism, a wiper assembly, a controller to provide a signal to a motor for moving the first wiping surface.
Further, dependent claims of the present invention also recited similar subject matter as that of U.S. Patent No. 9,789,285 B1 as outlined below. 
Present Invention
U.S. Patent No. 10,653,863 B1
25
1
26
6
27
7
28
1
29
2
31
2
32
2
35
15


Allowable Subject Matter
Claim 22-23, 27, 29-34, 36-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and overcoming the Double Patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783